In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00135-CR


                   DONALD EDWARD STOVALL, JR., APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                       On Appeal from the County Court at Law No. 2
                                    Taylor County, Texas
               Trial Court No. 2-184-17, Honorable Harriett L. Haag, Presiding

                                      August 2, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the Court is the motion of appellant Donald Edward Stovall, Jr. to

dismiss his appeal. Appellant and his attorney have signed the motion. TEX. R. APP. P.

42.2(a). No decision of the Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.



                                                         James T. Campbell
                                                            Justice

Do not publish.